DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest an oil scavenge system for a gas turbine engine having an oil tank and at least one bearing chamber, the oil scavenge system comprising:
  	a manifold; at least one primary scavenge pump configured to pump oil from the at least one bearing chamber to the manifold while raising a pressure of the oil from a starting pressure to a first pressure, the manifold being pressurized to maintain the oil at the first pressure; a deaerator; a filter; and a secondary scavenge pump configured to: pump oil from the manifold at the first pressure and raise the pressure of the oil from the first pressure to a second pressure, and pump the oil, in flow series, from the manifold, through the deaerator and the filter, and into the oil tank.
 	The closest art is considered to be Snyder in view of Waissi.  Snyder teaches an oil scavenge system with only one scavenge pump.  Waissi teaches the use of two pumps (high and low pressure) to pump a fluid.  However, Waissi teaches a low pressure pump followed by an upstream hydraulic resistance 104 such as an exchanger, a filter or a flow meter before the higher pressure pump.  This is to provide fuel injecting systems with a constant fuel rate.  However, Applicant claims the scavenge pumps pump directly from the low pressure pump to the higher pressure pump before encountering upstream hydraulic resistance (deaerator, filter).  One of ordinary skill would not consider having a second pump after the deaerator and filter to deliver a constant fluid rate.  Output oil flows to a likely unpressurized lubricant oil tank, not a fuel system. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654